DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/03/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/14/2016 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/100,416, U.S. Application No. 17/149,399 and U.S. Application No. 17/100,422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, James T. Bergstrom, on 6/27/2022 and 9/8/2022.
The application has been amended as follows: 
1. (Currently Rejoined and Currently Amended) A method of manufacturing a semiconductor structure 
forming a semiconductor substrate;
forming a metal layer overlying the semiconductor substrate; 
forming a spacer layer overlying the metal layer; 
forming a mirror layer overlying the spacer layer; 
forming an optical stack overlying the mirror layer, wherein the optical stack comprises a Distributed Bragg Reflector (DBR); 
forming a lithographic mask overlying the DBR, the lithographic mask comprising a window;
forming a via by a dry etch process through the window to selectively remove portions of the DBR, the mirror layer and the spacer layer; and 
forming a pixel material extending from the metal layer to an upper surface of the optical stack by depositing a fill material in the via.
2-7. (Currently Rejoined)
14. (Canceled)



Reasons for allowance
Claims 1-13, 15-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Son US 20170075166, Ono US Patent 5892563 and Yoshimura US 20120081645 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optical stack comprises a Distributed Bragg Reflector (DBR)” along with other claim limitations. Claims 2-7 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 8, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 8. In addition, Son US 20170075166, Ono US Patent 5892563 and Yoshimura US 20120081645 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optical stack comprises a Distributed Bragg Reflector (DBR)” along with other claim limitations. Claims 9-13 are depended on claim 8 so they are allowable for the same reason.
Regarding claim 15, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 15. In addition, Son US 20170075166, Ono US Patent 5892563 and Yoshimura US 20120081645 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optical stack comprises a Distributed Bragg Reflector (DBR)” along with other claim limitations. Claims 16, 17, 19 and 20 are depended on claim 15 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871